Exhibit 10.1
OXiGENE, Inc. Amended and Restated Non-Employee Director Compensation Policy

          Annual Compensation   $80,000 in value, except in the case of the
initial membership to the Board of Directors in which case such annual
compensation will be a pro rata share of the annual compensation based on a July
1 begin date.
 
        Frequency of Grant/Payment Date*   Two payments of $40,000 in value per
year
 
       
 
  July 1    
 
       
 
  January 2    
 
      Initial membership payments for that portion of the calendar year shall be
made on the later of the appointment to the Board or the last day upon which the
initial election may be made.

     
Form of Compensation
  A Non-Employee Director may elect options, shares of the Company’s common
stock, or a combination of options and/or stock and up to 50% cash. Any cash
election must be in whole $10,000 amounts.
 
   
Election Date
  One election per year made prior to December 31 for the following calendar
year. Initial appointments and partial-year appointments to have one election
for the calendar year to be made within 30 days of the member’s decision to join
the Board of Directors.
 
   
Default Election
  In the absence of an election, members will receive 50% cash and 50% stock on
each Payment Date.
 
   
Stock Grants
   
 
   
Vest
  Unrestricted shares, fully vested on date of grant.
 
   
Date of Grant
  Payment Date
 
   
# of Shares
  Each Director will receive a number of shares representing the dollar-value of
the non-cash portion of their annual compensation on the Payment Date.
 
   
Option Grants
   
 
   
Date of Grant
  Payment Date
 
   
Term
  6 years
 
   
Vest
  Fully vested at date of grant
 
   
Exercise Price
  Closing price on the Payment Date
# of Options
  Each Director will receive a number of options representing the dollar-value
of the non-cash portion of their annual compensation on the Payment Date, as per
the Black-Scholes valuation method.

 



--------------------------------------------------------------------------------



 



     
Exceptions
  Any exceptions to the above must be approved by the compensation committee of
the Board of Directors.

 

*   Ms. Tamar Howson, Dr. William Schwieterman and Dr. Alastair Wood shall each
receive an initial grant for the July 1, 2011 payment period, which grant under
this Policy shall occur immediately following the annual meeting of the
Company’s stockholders to be held on October 31, 2011; provided that no grant or
payment shall be made to Dr. Gerald McMahon for any portion of 2011 in light of
the grant made to him at the time of his joining the Board in September 2011.

 